—Motion to reinstate appeal denied. Concur — Kupferman, Ross and Nardelli, JJ.
Sullivan, J. P., dissents in a memorandum as follows: In accordance with the views expressed in my dissent in our prior decision (People v DeLaRosa, 192 AD2d 403, lv granted 81 NY2d 1082, appeal withdrawn 82 NY2d 750), I would grant the motion and reinstate the appeal. Our recently enacted amendment to 22 NYCRR 600.8, adding, inter alia, subdivision (f), effective February 1, 1993, which, in the case of a People’s appeal, requires personal service of the appellant’s brief upon an unrepresented defendant, had not yet been promulgated when the People filed their brief in this matter.